                                             Case 2:19-cv-05795 Document 1 Filed 07/03/19 Page 1 of 6 Page ID #:1




                                         1 JAYME C. LONG (Bar No. 202867)
                                           jayme.long@dentons.com
                                         2 SYLVIA CHIU (Bar No. 269844)
                                           sylvia.chiu@dentons.com
                                         3 ALEXANDER B. GIRALDO (Bar No. 311012)
                                           alexander.giraldo@dentons.com
                                         4 DENTONS US LLP
                                           601 South Figueroa Street, Suite 2500
                                         5 Los Angeles, California 90017-5704
                                           Telephone: (213) 623-9300
                                         6 Facsimile: (213) 623-9924
                                         7 Attorneys for Defendant
                                           OTIS ELEVATOR COMPANY
                                         8
                                         9                                UNITED STATES DISTRICT COURT
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                        11
         DENTONS US LLP

           (213) 623-9300




                                        12 SHERRY MCGUIRE,                              CASE NO.
                                        13                   Plaintiff,                 OTIS ELEVATOR COMPANY'S
                                                      v.                                NOTICE OF REMOVAL PURSUANT
                                        14                                              TO 28 U.S.C. SECTIONS 1332, 1441 &
                                           NBCUNIVERSAL MEDIA, LLC;                     1446
                                        15 OTIS ELEVATOR COMPANY, and
                                           DOES 1 - 25,                                 Complaint Filed: May 17, 2019
                                        16
                                                      Defendants.
                                        17
                                        18
                                        19 TO THE JUDGES AND CLERK OF THE UNITED STATES DISTRICT COURT
                                        20 FOR THE CENTRAL DISTRICT OF CALIFORNIA.
                                        21            PLEASE TAKE NOTICE that Defendant Otis Elevator Company (“Otis
                                        22 Elevator”) contemporaneously with the filing of this Notice of Removal, hereby
                                        23 seeks removal of the below-referenced action from the Superior Court of the State
                                        24 of California, County of Los Angeles, to the United States District Court for the
                                        25 Central District of California.
                                        26            The removal is based on 28 U.S.C. sections 1332, 1441(a) and 1446(a) and
                                        27 (b), and specifically, on the following grounds.
                                        28
                                                                                                          OTIS ELEVATOR COMPANY'S
                                                                                       -1-            NOTICE OF REMOVAL PURSUANT
                                                                                                        TO 28 U.S.C. §§ 1332, 1441 & 1446
                                             112701583\V-1
                                             Case 2:19-cv-05795 Document 1 Filed 07/03/19 Page 2 of 6 Page ID #:2




                                         1                          PLEADINGS, PROCESS AND ORDERS
                                         2            1.     On or about May 17, 2019, Plaintiff Sherry McGuire (“Plaintiff”) filed
                                         3 an action in the Superior Court for the State of California for the County of Los
                                         4 Angeles, entitled Sherry McGuire v. NBCUniversal Media, LLC, et al., Case No.
                                         5 19STCV17259 (the “Action”).
                                         6            2.     The Complaint alleges a cause of action for premises liability against
                                         7 Defendants NBCUniversal, LLC and Otis Elevator. As to Otis Elevator, Plaintiff
                                         8 alleges that Otis Elevator “negligently maintained the malfunctioning escalator.”
                                         9            3.     The Complaint alleges that Plaintiff fell on the highest ascending
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10 escalator from the lower lot to the upper lot of Universal Studios Hollywood, and
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 that these injuries included trauma to Plaintiff’s right knee, shin, and ankle, and
         DENTONS US LLP

           (213) 623-9300




                                        12 permanent loss of turning mobility in such ankle.
                                        13            4.     Pursuant to 28 U.S.C. section 1446(a), a true and correct copy of
                                        14 Plaintiffs’ Complaint and all process and pleadings with which Otis Elevator has
                                        15 been served in the Action are attached collectively as Exhibit A to Chiu Decl.
                                        16                                TIMELINESS OF REMOVAL
                                        17            5.     Otis Elevator was served with the Complaint by personal service on
                                        18 June 5, 2019.
                                        19            6.     Pursuant to 28 U.S.C. section 1446(b), this Notice of Removal is timely
                                        20 filed within thirty (30) days of Otis Elevator’s notice and receipt of Plaintiff’s
                                        21 Complaint.
                                        22                                     VENUE IS PROPER
                                        23            7.     This action was filed in the Superior Court for the State of California,
                                        24 County of Los Angeles and venue is therefore proper in this Court pursuant to 28
                                        25 U.S.C. sections 84(c), 1391, 1441(a) and 1446.
                                        26                                        JURISDICTION
                                        27            8.     “[A]ny civil action brought in a State court of which the district courts
                                        28 of the United States have original jurisdiction, may be removed by the defendant or
                                                                                                              OTIS ELEVATOR COMPANY'S
                                                                                          -2-             NOTICE OF REMOVAL PURSUANT
                                                                                                            TO 28 U.S.C. §§ 1332, 1441 & 1446
                                             112701583\V-1
                                             Case 2:19-cv-05795 Document 1 Filed 07/03/19 Page 3 of 6 Page ID #:3




                                         1 the defendants, to the district court of the United States for the district and division
                                         2 embracing the place where such action is pending.” 28 U.S.C. § 1441(a).
                                         3                                DIVERSITY JURISDICTION
                                         4            9.     This Court has jurisdiction over this case and the Action may be
                                         5 removed because it is a civil action wherein: (1) the total amount in controversy
                                         6 exceeds $75,000; and (2) the action is between citizens of different States. 28
                                         7 U.S.C. §§1332(a), 1441(b). Here, the total amount in controversy exceeds the
                                         8 $75,000 threshold and complete diversity exists.
                                         9 A.         AMOUNT IN CONTROVERSY
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10            10.    The Complaint is silent as to the total amount in controversy.
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 However, Plaintiff Sherry McGuire alleges Defendants are responsible for her
         DENTONS US LLP

           (213) 623-9300




                                        12 physical injuries, including trauma to her right knee, shin, and ankle, and the
                                        13 permanent loss of turning mobility in such ankle.
                                        14            11.    The Complaint seeks damages for pecuniary and non-pecuniary loss
                                        15 including, but not limited to, the Plaintiff’s physical injuries, wage loss, loss of
                                        16 earning capacity, and hospital and medical damages. Complaint p. 3. Based on
                                        17 these allegations alone, it is facially apparent from the Complaint that the amount in
                                        18 controversy exceeds $75,000. Lamke v. Sunstate Equipment Co., LLC, 319 F.Supp.
                                        19 2d 1029 at 1032 (N.D. Cal. 2004) citing De Aguilar v. Boeing Co., 11 F.3d 55, 57
                                        20 (5th Cir.1993) (holding that the district court may consider whether it is facially
                                        21 apparent from the Complaint that the jurisdictional amount is in controversy).
                                        22            12.    Courts consider emotional distress damages in determining the amount
                                        23 in controversy, even when not clearly pled in the Complaint. Cain v. Hartford Life
                                        24 & Acc. Ins. Co., 890 F.Supp.2d at 1250; Simmons v. PCR Tech., 209 F.Supp.2d
                                        25 1029, 1034 (N.D. Cal. 2002) (“[E]motional distress damages may be considered
                                        26 when calculating the amount in controversy even where not clearly pled in the
                                        27 complaint.”).
                                        28
                                                                                                             OTIS ELEVATOR COMPANY'S
                                                                                         -3-             NOTICE OF REMOVAL PURSUANT
                                                                                                           TO 28 U.S.C. §§ 1332, 1441 & 1446
                                             112701583\V-1
                                             Case 2:19-cv-05795 Document 1 Filed 07/03/19 Page 4 of 6 Page ID #:4




                                         1            13.    To establish the amount of emotional distress in controversy, “a
                                         2 defendant may introduce evidence of jury verdicts in other cases.” Cain, 890
                                         3 F.Supp.2d at 1250. Furthermore, “settlements and jury verdicts in similar cases can
                                         4 provide evidence of the amount in controversy.” Mireles v. Wells Fargo Bank, N.A.,
                                         5 845 F. Supp. 2d 1034, 1055 (C.D. Cal. 2012). Numerous cases demonstrate that if
                                         6 Plaintiff proves her case, a jury may award a verdict exceeding $75,000. See, e.g.,
                                         7 Plaintiff Pedestrian v. Defendant Property Owner, 33 Nat. J.V.R.A. 3:28, 2017 WL
                                         8 9286342 (Cal. Super. 2017) (the jury returned a verdict of $628,986.00 where the
                                         9 plaintiff fell into storm drain, breaking her ankle); John Elston and Evelyn Elston v.
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10 Hope International University and Swoosh Basketball, 28 Nat. J.V.R.A. 3:25, 2012
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 WL 8262580 (Cal. Super. 2012) (the matter settled for $375,000.00 where the
         DENTONS US LLP

           (213) 623-9300




                                        12 plaintiff fell on exposed metal bleachers sustaining an injury to the knee); Plaintiff v.
                                        13 Defendants, 26 Nat. J.V.R.A. 1:24, 2010 WL 9447132 (Cal. Super 2010) (a
                                        14 confidential settlement was reached for $575,000.00 in a matter where the plaintiff
                                        15 slipped and fell on sidewalk injuring the plaintiff’s knee); Ana Isabel Carranza v.
                                        16 Ralphs Grocery Company, 29 Nat. J.V.R.A. 2:18, 2013 WL 8086410 (Cal. Super.
                                        17 2013) (the matter settled for $1,250,000.00 where the plaintiff slipped and fell in the
                                        18 defendant’s grocery store, sustaining injury to her left knee); Sedillo v. City and
                                        19 County of San Francisco, 30 Trials Digest 14th 22, 2011 WL 2784741 (Cal. Super.
                                        20 2011) (the matter settled for $107,500.00 where a child’s foot was caught in an
                                        21 escalator).).
                                        22            14.    Furthermore, Plaintiff’s counsel has represented that the amount in
                                        23 controversy is approximately $350,000. (Chiu Decl., ¶5.)
                                        24            15.    Plaintiff’s claim for premises liability thus exceeds the $75,000
                                        25 jurisdictional minimum under 28 U.S.C. § 1332(a).
                                        26 B.         CITIZENSHIP
                                        27            16.    For diversity purposes, a person is a “citizen” of the state in which he
                                        28 or she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th
                                                                                                              OTIS ELEVATOR COMPANY'S
                                                                                          -4-             NOTICE OF REMOVAL PURSUANT
                                                                                                            TO 28 U.S.C. §§ 1332, 1441 & 1446
                                             112701583\V-1
                                             Case 2:19-cv-05795 Document 1 Filed 07/03/19 Page 5 of 6 Page ID #:5




                                         1 Cir. 1983). For diversity purposes, “a corporation shall be deemed to be a citizen of
                                         2 every State and foreign state by which it has been incorporated and of the State or
                                         3 foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).
                                         4            17.    Plaintiff, Otis Elevator, and NBCUniversal Media, LLC are the only
                                         5 parties to this action, according to the Complaint.
                                         6            18.    Plaintiff is a citizen of Arizona. (Chiu Decl., ¶5.)
                                         7            19.    Defendant Otis Elevator Company was and is a corporation
                                         8 incorporated under the laws of the State of New Jersey and has its principal place of
                                         9 business in the State of Connecticut.
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10            20.    Defendant NBCUniversal Media, LLC was and is a corporation
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 incorporated under the laws of the State of Delaware and has its principal place of
         DENTONS US LLP

           (213) 623-9300




                                        12 business in the State of New York.
                                        13            21.    Otis Elevator and NBCUniversal Media, LLC are diverse in citizenship
                                        14 from Plaintiff. Complete diversity therefore exists for purposes of this Court’s
                                        15 original jurisdiction and this Notice of Removal. 28 U.S.C. §§ 1332, 1441(a), (b).
                                        16                   NOTICE TO PLAINTIFF AND SUPERIOR COURT
                                        17            22.    Upon the filing of this Notice of Removal in the United States District
                                        18 Court for the Central District of California, and pursuant to 28 U.S.C. section
                                        19 1446(d), written notice of this filing will be given to Plaintiff and NBCUniversal
                                        20 Media, LLC, and a copy of the Notice of Removal will be filed with the Clerk of the
                                        21 Court for the Superior Court of the County of Los Angeles, California.
                                        22 / / /
                                        23 / / /
                                        24 / / /
                                        25 / / /
                                        26 / / /
                                        27 / / /
                                        28 / / /
                                                                                                                OTIS ELEVATOR COMPANY'S
                                                                                          -5-               NOTICE OF REMOVAL PURSUANT
                                                                                                              TO 28 U.S.C. §§ 1332, 1441 & 1446
                                             112701583\V-1
                                             Case 2:19-cv-05795 Document 1 Filed 07/03/19 Page 6 of 6 Page ID #:6




                                         1            WHEREFORE, Otis Elevator requests the above-captioned action pending in
                                         2 the Superior Court of the State of California, for the County of Los Angeles, case
                                         3 number 19STCV17259, be removed from that court to this Court.
                                         4
                                         5 Dated: July 3, 2019                   Respectfully submitted,
                                         6                                       DENTONS US LLP
                                                                                 Jayme C. Long
                                         7                                       Sylvia Chiu
                                                                                 Alexander B. Giraldo
                                         8
                                         9
                                                                                 By:
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10                                         Sylvia Chiu
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                                          Attorneys for Defendant
                                                                                    OTIS ELEVATOR COMPANY
         DENTONS US LLP

           (213) 623-9300




                                        12
                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                                         OTIS ELEVATOR COMPANY'S
                                                                                     -6-             NOTICE OF REMOVAL PURSUANT
                                                                                                       TO 28 U.S.C. §§ 1332, 1441 & 1446
                                             112701583\V-1
